UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STULZ AIR TECHNOLOGY SYSTEMS, INC.,

                               Plaintiff,
                                                                             ORDER
               – against –
                                                                        18 Civ. 3694 (ER)
GEORGE J. FIGLIOLIA, YITZCHOK STARESHEFSKY,
STEVEN FILGLIOLIA, RONALD FIGLIOLIA,
JOANNE GARCIA, LOUIS FIGLIOLIA, JOHN KRUPA,
GJF CONSTRUCTION CORP.,
BUILDERS GROUP CONSTRUCTION CORP.,
                                                                                        Jan. 27, 2020
G BUILDERS LLC, BG DEVELOPMENT LLC,
BG CONSTRUCTION LLC, JOHN DOES 1–5, being other
persons or entities who own and/or control the named
defendants or are persons or entities through which said
defendants conduct business, and G BUILDERS VIII LLC,

                               Defendants.


Ramos, D.J.:

         On October 16, 2019, Plaintiffs asked the Court to enter a discovery protective order on

its behalf. Doc. 55. For the reasons set forth on the record during the December 6, 2019

discovery conference, the request for a protective order is DENIED. The Clerk of Court is

respectfully directed to terminate the motion, Doc. 55.

         It is SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                                   Edgardo Ramos, U.S.D.J.
